t c memo united_states tax_court john lewis hill petitioner v commissioner of internal revenue respondent docket no filed date john lewis hill pro_se anne m craig for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and respectively after unless otherwise indicated all statutory references are to the internal continued concessions the issues for decision are whether petitioner is liable for a deficiency in federal_income_tax for whether petitioner is liable for the additions to tax under sec_6651 and and and whether petitioner is liable for a penalty under sec_6673 for instituting proceedings primarily for delay or for asserting frivolous or groundless positions findings_of_fact some of the facts have been deemed established for purposes of this case pursuant to rule f the deemed facts are incorporated herein by this reference petitioner resided in florida when he petitioned this court i petitioner’s income during petitioner was self-employed as a hearing aid specialist he ordered and sold hearing aids performed hearing tests and fitted and adjusted hearing aids for customers petitioner performed his hearing aid activities through his sole_proprietorship precision hearing aid center precision hearing precision hearing was in st cloud florida continued revenue code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent concedes that petitioner’s capital_gain for was dollar_figure and that petitioner did not receive dollar_figure in nonemployee compensation income through precision hearing petitioner received medical payment income that was reported to respondent on third-party information returns petitioner received medical payment income of dollar_figure from north american health_plans inc dollar_figure from united healthcare insurance co and dollar_figure from blue cross blue shield of florida inc petitioner also maintained an investment account at td ameritrade during petitioner received dollar_figure from the sale of stocks and bonds through his ameritrade account in ii petitioner’s return and notice_of_deficiency on date respondent received petitioner’s form_1040 u s individual_income_tax_return for with the exception of line sec_40 and sec_41 showing the standard_deduction as a positive amount and a negative_amount respectively and line showing the exemption_amount each line on respondent introduced into evidence consolidated form 1099-int-div- misc-oid-1099b which showed petitioner received dollar_figure from the sale of stocks and bonds through ameritrade in on date respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established under rule f included in respondent’s facts at paragraph was a proposed finding that petitioner earned dollar_figure from the sale of stocks and bonds through ameritrade in by order dated date this court deemed established the facts and evidence set forth in respondent’s motion to show cause respondent also introduced into evidence a form_4549 income_tax examination changes and a form 886-a explanation of items which state that petitioner’s income from the sale of stocks and bonds through ameritrade was dollar_figure we resolve the discrepancy in petitioner’s income from ameritrade in by treating dollar_figure as petitioner’s receipts from the sale of stocks and bonds petitioner’s form_1040 was either blank or filled in with a zero petitioner reported taxable_income of zero for and did not make any estimated_tax payments petitioner attached to his form_1040 a document purporting to correct to zero the amounts on certain forms the document attached to petitioner’s form sec_1040 included the following statement the purpose of this document is to rebut and correct payments made to myself john l hill by third party payers for the year that erroneously allege gains profit or income made in the course of a trade_or_business as the term trade_or_business is defined under s ection a income for the purpose of an income_tax or gross_income for the purpose of an income_tax the corrected amounts indicate the proper amount of gains profit or income made in the course of a trade_or_business as the term trade_or_business is defined under s ection a income for the purpose of an income_tax or gross_income for the purpose of an income_tax paid to me the recipient by those third party payers the document attached to petitioner’s return purported to correct forms 1099-misc miscellaneous income filed by blue cross blue shield of florida inc united health care insurance co and north american health_plans inc and consolidated form_1099 filed by ameritrade petitioner also attached to his return a letter in which he objected to having to file a form_1040 and questioned respondent’s authority to request a form_1040 respondent determined that petitioner’s form_1040 was not a valid_return and prepared a substitute for return on behalf of petitioner under sec_6020 respondent issued a notice_of_deficiency dated date i burden_of_proof opinion ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 here the record establishes and petitioner concedes that he received medical payments for services as a hearing aid specialist and proceeds from the sale of stock petitioner does not dispute respondent’s determination of the amount of his taxable_income he disputes only the characterization of these payments as taxable_income because petitioner raises only legal issues we the substitute for return consisted of a form_4549 a form 886-a and a form sec_6020 certification petitioner disputed the accuracy of certain forms in his petition and at trial under sec_6201 if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the deficiency attributable to the income item continued decide whether he is liable for the deficiency at issue without regard to the burden_of_proof ii unreported income sec_61 defines gross_income as all income from whatever source derived including gains from dealings in property and compensation paid for services whether furnished by the taxpayer as an employee a self-employed_person or an independent_contractor see sec_61 348_us_426 petitioner contends that the income he received from his hearing aid business is not income subject_to federal taxation likewise petitioner contends that his stock sale proceeds are not subject_to federal taxation continued petitioner admitted that he performed services for and received medical payments from the various health care companies for which respondent received forms petitioner did not dispute the amounts reported on the information returns respondent received petitioner has not raised any reasonable dispute with respect to the accuracy of the information returns we conclude that petitioner’s attempt to dispute the accuracy of the information returns under these circumstances is not reasonable under sec_6201 see eg carlson v commissioner tcmemo_2012_76 hyde v commissioner tcmemo_2011_131 respondent however bears the initial burden of production with respect to the additions to tax see sec_7491 infra p petitioner supports his position by contending among other things that he was not involved in a trade_or_business as defined by the code petitioner defines a trade_or_business to include only the performance of the function of a public_office and not his private sector activities for which he received only private sector money petitioner therefore asserts that the amounts he received from all third-party payors are not gain or profit from a trade_or_business as defined in sec_7701 taxable_income or gross_income petitioner also contends that he is not a person statutorily made liable for the income_tax the income_tax is an excise_tax he did not have income within the meaning of the sixteenth_amendment and the income_tax does not apply to the receipts of all american citizens without exception petitioner has raised only frivolous and groundless arguments the u s court_of_appeals for the eleventh circuit has repeatedly petitioner’s statutory argument is based in part on his contention that withholding agents under sec_1461 are the only persons made statutorily liable for the payment of income_tax in his numerous pretrial filings petitioner repeatedly invites our attention to various court opinions including most prominently 240_us_1 the supreme court’s opinion in brushaber strikes down every objection advanced in that case regarding the constitutionality of the income_tax provisions of the tariff act see powers v commissioner tcmemo_2009_229 nothing in the supreme court’s opinion in brushaber supports continued held similar arguments to be frivolous and without merit see 419_fedappx_958 11th cir holding that the taxpayers’ argument that they were not involved in a trade_or_business was frivolous 532_f3d_1130 11th cir holding that an argument that income from work in the private sector is not subject_to income_tax was frivolous 833_f2d_1538 11th cir stating that a taxpayer’s argument that withholding agents are the only persons statutorily liable for the income_tax was utterly without merit 788_f2d_1509 11th cir stating that arguments that the taxpayer is not a person subject_to the income_tax and that the internal_revenue_service does not have jurisdiction over the taxpayer are patently frivolous 785_f2d_928 11th cir holding that the taxpayer’s arguments that only public servants are subject_to tax_liability were frivolous indeed petitioner’s frivolous and groundless arguments warrant no further discussion see 737_f2d_1417 5th cir continued any contention petitioner makes in the instant case to contend otherwise is frivolous likewise none of petitioner’s additional citations of legal precedent support his contentions we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see also 136_tc_498 because self-employment_income and capital_gains must be included in petitioner’s income under sec_61 we sustain respondent’s determination with respect to the increased deficiencies as modified by concessions iii additions to tax if a taxpayer assigns error to the commissioner’s determination that the taxpayer is liable for an addition_to_tax the commissioner has the burden under sec_7491 of producing evidence with respect to the liability of the taxpayer for the additions to tax see 116_tc_438 to meet this burden of production the commissioner must come forward with sufficient evidence showing that it is appropriate to impose the addition_to_tax id once the commissioner meets his burden the taxpayer must come forward with sufficient evidence to persuade this court that the determination is incorrect id respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file a return for sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 38_f3d_440 9th cir failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference towards filing boyle u s pincite to meet the requirement of filing a return a taxpayer must file a valid_return see 82_tc_766 aff’d 793_f2d_139 6th cir under beard v commissioner t c pincite a valid_return is one that contains sufficient data to calculate a tax_liability purports to be a return represents an honest and reasonable attempt to satisfy the requirements of the tax law and is executed by the taxpayer under penalties of perjury a taxpayer who files a document that purports to be a federal_income_tax return but which contains only zeros on the relevant lines generally has not filed a valid_return because it does not contain sufficient information for the commissioner to calculate and assess a tax_liability see 120_tc_163 hamilton v commissioner tcmemo_2009_271 see also 627_f2d_830 7th cir stating that an income_tax might conceivably be calculated on the basis of a return showing zero entries but that it is not enough for a form to contain some income information there must also be an honest and reasonable intent to supply the information required by the tax code respondent introduced into evidence petitioner’s form_1040 on which petitioner reported zero taxable_income and which contained zeros on all relevant income lines attached to petitioner’s form_1040 was a document which purported to correct to zero taxable_income reported by certain third-party payors the record also includes deemed stipulations that petitioner had income from various sources in amounts sufficient to require the filing of a return respondent did not treat petitioner’s purported return as a valid_return and the record supports respondent’s position that petitioner did not make an honest and reasonable attempt to supply the information required by the code see cabirac v commissioner t c pincite consequently we conclude that respondent has satisfied his burden of production under sec_7491 petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is in error petitioner did not introduce any evidence to prove that he is not liable for the addition_to_tax or that he had reasonable_cause for his failure to timely file a valid_return accordingly we conclude that petitioner is liable for the sec_6651 addition_to_tax for respondent also determined that petitioner is liable for an addition_to_tax for failure to pay an amount of tax shown on a return under sec_6651 the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return cabirac v commissioner t c pincite petitioner did not file a valid return however respondent prepared a substitute for return under sec_6020 a return prepared by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining whether the sec_6651 addition_to_tax applies sec_6651 127_tc_200 aff’d 521_f3d_1289 10th cir respondent introduced into evidence a substitute for return that satisfied the requirements of sec_6020 as well as a copy of petitioner’s account transcript the substitute for return and the account transcript establish that petitioner failed to pay the tax shown on the substitute for return respondent has satisfied the burden of production under sec_7491 petitioner did not the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 introduce any evidence that he was unable to pay the tax owed or that he would have suffered undue_hardship if he had paid the tax on the due_date see sec_301_6651-1 proced admin regs accordingly we hold that petitioner is liable for the sec_6651 addition_to_tax for respondent also determined that petitioner is liable for an addition_to_tax for failure to pay estimated_tax under sec_6654 for sec_6654 imposes an addition_to_tax on an individual who underpays his estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 and d each required_installment of estimated_tax is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his tax for such year or if the individual filed a valid_return for the immediately preceding_taxable_year of the tax shown on that return see sec_6654 b and c a taxpayer has an obligation to pay estimated_tax only if he has a required_annual_payment wheeler v commissioner t c pincite see also 121_tc_308 unless a statutory exception applies the sec_6654 addition_to_tax is mandatory see sec_6654 e 91_tc_874 respondent introduced an account transcript showing that petitioner had a federal_income_tax liability for and that he did not file a valid_return respondent also introduced evidence showing that petitioner had a federal_income_tax liability for that petitioner was required to file a federal_income_tax return for that petitioner did not file a valid federal_income_tax return and that petitioner did not make any estimated_tax payments therefore respondent has shown petitioner had a required_annual_payment under sec_6654 for accordingly we hold that petitioner is liable for the sec_6654 addition_to_tax for unless the rule_155_computations show that he qualifies for the sec_6654 exception to the addition to taxdollar_figure iv sec_6673 penalty under sec_6673 this court may require a taxpayer to pay a penalty not in excess of dollar_figure whenever it appears that the taxpayer has instituted or maintained proceedings primarily for delay the taxpayer’s position is because petitioner did not file a valid tax_return for we need not engage in any analysis under sec_6654 see trescott v commissioner tcmemo_2012_321 mandeville v commissioner tcmemo_2007_332 under sec_6654 the sec_6654 addition_to_tax does not apply if the tax_shown_on_the_return for the taxable_year or if no return is filed the tax reduced by the credit under sec_31 is less than dollar_figure frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies a taxpayer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasonable colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir throughout these proceedings petitioner repeatedly asserted arguments that are contrary to well-established law and are frivolous at trial petitioner did not testify regarding any factual matters and instead persisted in asserting frivolous and groundless arguments although this court provided ample warning in pretrial proceedings of the potential implications of continuing to assert those frivolous and groundless arguments petitioner did not abandon his arguments or acknowledge his liability for income_tax on the income he received in dollar_figure petitioner is no stranger in this court in a case at docket no 13267-09l we sustained respondent’s determination to proceed with the collection by lien and levy of petitioner’s unpaid liabilities for in doing so we warned petitioner that he might become subject_to a sec_6673 penalty in future cases if he persisted in maintaining proceedings for delay or otherwise advanced frivolous arguments at docket no 15452-10l a collection_due_process case for concerning imposition of a sec_6702 penalty for filing a frivolous_return we held that petitioner’s form_1040 reflects a desire which appears on the continued petitioner has wasted the time and resources of this court the record demonstrates that petitioner maintained these proceedings primarily for delay and that petitioner’s asserted positions were frivolous and groundless in the exercise of our discretion we conclude that a penalty under sec_6673 is appropriate petitioner shall pay to the united_states a penalty of dollar_figure under sec_6673 we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit continued purported return to delay or impede the administration of federal tax laws and imposed on petitioner a sec_6673 penalty of dollar_figure at docket nos and consolidated cases addressing deficiencies in petitioner’s and income_tax which this court heard before the trial in this case we repeatedly warned petitioner that he might become subject_to a sec_6673 penalty if he continued to advance frivolous arguments unfortunately the imposition of sanctions in docket no 15452-10l our previous warnings in docket no 13267-09l and our repeated warnings in the consolidated cases did not deter petitioner from advancing the same frivolous arguments in this case we imposed on petitioner a sec_6673 penalty of dollar_figure in each of the consolidated cases total sec_6673 penalty of dollar_figure in the consolidated cases for advancing frivolous arguments the same dollar_figure penalty is warranted here to reflect respondent’s concessions and the foregoing decision will be entered under rule
